Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment and remarks submitted 11/3/2021.
Claims 1, 11, 12, 17, 20-22 have been amended; support for claim 1 is found in [0117] of published application; support for claims 11, 12 and 20-22 is found in the original claims; support for claim 17 is found in [0034, 0117].
Claims 24-30 were previously withdrawn do to a restriction requirement.
Claims 2-4, 8-10, 18 and 19 have been cancelled.
Claim 31 has been added; support is found in claim 28.
Claims 1, 5-7, 11-17, 20-23 and 31 have been examined on the merits in this office action.

Drawings
The drawings were received on 11/3/2021.  These drawings are acceptable.

Specification
The amended specification of 11/3/2021 has been received and is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 12, 13, 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (Few-layer MoS2 anchored at nitrogen-doped carbon ribbons for sodium-ion battery anodes with high rate performance).

As to claims 1, 12, 13 and 16, Pang et al. discloses a rechargeable electrical device (battery-abstract) which includes an anode and a cathode.
The anode comprises a substrate of a flexible carbon cloth or amorphous micron sized carbon ribbons (AMCR) (Pang discloses carbon cloth-17970 and abstract), and a multi-layered structure of molybdenum disulphide (MoS2) comprising a plurality of MoS2 sheets (few layer MoS2-17963) vertically arranged on the carbon, the multi-layered structure configured for ion intercalation (17967, implying that the incorporation of AMCRs promoted the obvious expansion of few-layered MoS2. In view of the interlayer distance of natural MoS2 (0.62 nm), self-assembling MoS2 and MoS2@AMCRs had a wider average interlayer distance of 0.65 and 0.75 nm (applies to claims 12 and 13), respectively. This phenomenon might be ascribed to the intercalation of Na+)
an electrolyte located between the anode and the cathode, and a housing retaining the anode, cathode, and electrode (17964-2025-type two-electrode coin cells (applies to claim 16) were assembled in a glovebox filled with an argon atmosphere. The surface of the Na metal was polished before it was used as the reference and counter electrodes, and the electrolyte was 1 M NaClO4 dissolved in a mixture of ethylene carbonate/dimethyl carbonate in a volume ratio of 1: 1 with 5 wt. % fluoroethylene carbonate as an additive).
While Pang discloses the active material on an AMCR and not on a carbon cloth, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to 

As to claim 31, Pang discloses rechargeable electrical device (battery-abstract) comprising:
an anode and cathode and an electrolyte located between the anode and the cathode (17964-coin cells thus an anode cathode and electrolyte).
The limitations of “a cathode formed by: immersing a carbon cloth in nitric acid; 
washing the carbon cloth; dissolving Na2MoO4, CS(NH2)2, and glucose to create a solution; adding hydrochloric acid to the solution; immersing the carbon cloth into the solution; stirring the carbon cloth and the solution for a predetermined time; and autoclaving the solution and the carbon cloth at a predetermined temperature for a predetermined time” are considered product by process limitation. 
The product-by-limitations of claim 31 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 31 as written does not distinguish the product of the instant application from the product of the prior art.  In this case the battery of Pang has an anode, a cathode, and the electrode being made of an anode comprises a substrate of a flexible carbon cloth or amorphous micron sized carbon ribbons (AMCR) (Pang discloses carbon cloth-17970 and abstract), and a multi-layered structure of molybdenum disulphide (MoS2) comprising a 
While Pang discloses the active material on an AMCR and not on a carbon cloth, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to select the carbon cloth as they are obvious variants of each other. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. (see MPEP § 2143, B.).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (Few-layer MoS2 anchored at nitrogen-doped carbon ribbons for sodium-ion battery anodes with high rate performance).
As to claims 14 and 15, Pang discloses the electrolyte and separator but does not disclose the electrolyte as a hydrogel and formed of starch and polyacrylamide.
Strolyarov et al. discloses electrochemical devices (batteries) and teaches the electrolyte can be formed in a liquid, solid or semi-solid (gel) form [0003]. Strolyarov et al. further discloses that gel electrolyte is formed of starches and polyacrylamides [0106]. Thus the electrolyte (aqueous based) of Pang can be gelled with the starch and polyacrylamide thus forming a hydrogel.
Therefore it would have been obvious to one of ordinary skill to replace the liquid/separator of Pang with the gelled/hydrogel electrolyte formed of starch and polyacrylamides because these are art equivalents in batteries.



Allowable Subject Matter
Claims 5-7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 20 -23 are allowed.
The prior art discloses a sodium ion battery and does not disclose the zinc ion battery as is required by the claim, since zinc is required as the anode material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727